Exhibit 99.1 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Shareholders of Old Prospect Global Resources (an Exploration Stage Company) Denver, Colorado We have audited the accompanying balance sheet of Old Prospect Global Resources (an exploration stage company) (the “Company”) as of December 31, 2010, and the related statements of operations, equity, and cash flows for the period from August 5, 2010 (Inception) to December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Old Prospect Global Resources (an exploration stage company) as of December 31, 2010 and the results of its operations and its cash flows for the period from August 5, 2010 (inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Ehrhardt Keefe Steiner & Hottman PC March 29, 2011 Denver, Colorado 1 Old Prospect Global Resources Inc. Balance Sheet (An Exploration Stage Company) December 31, 2010 ASSETS Current assets Cash and cash equivalents $ Related party receivable Related party credit facility Prepaid expenses and other assets Total current assets Long term assets Property and equipment, net Total long term assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ Accrued liabilities Convertible notes Total current liabilities SHAREHOLDERS' EQUITY Preferred stock: $0.001 par value;10,000,000 shares - shares authorized; none outstanding Common stock:$0.001 par value, 100,000,000 shares authorized, 17,788,638 issued and outstanding Additional paid-in capital Losses accumulated in the exploration stage ) Total shareholders' equity ) Total liabilities & shareholders' equity $ The accompanying notes are an integral part of these statements 2 Old Prospect Global Resources Inc. Statement of Operations (An Exploration Stage Company) Cummulative Period from August 5, 2010 (Inception) Through December 31, 2010 Expenses General and administrative $ Total expenses Loss from operations before interest and ) provision for income tax Other income (expense) Interest, net ) Total other income (expense) ) Income tax expense - Net loss $ ) The accompanying notes are an integral part of these statements 3 Old Prospect Global Resources Inc. Statement of Cash Flows (An Exploration Stage Company) Cumulative Period from August 5, 2010 (Inception) Through December 31, 2010 Operating activities Net loss $ ) Adjustments to reconcile net loss for the period to net cash used in operating activities Stock based compensation Depreciation Consulting expenses paid for in stock Changes in assets and liabilities Accounts payable Accrued liabilities Prepaid expenses and other assets ) Related party receivable ) Related party credit facility ) Net cash used in operating activities ) Investing activities Purchases of property and equipment ) Net cash used in investing activities ) Financing activities Proceeds from convertible notes Cash proceeds from common stock issued Net cash provided by financing activities Increase in cash and cash equivalents $ Cash and cash equivalents - beginning of period - Cash and cash equivalents - end of period $ The accompanying notes are an integral part of these statements 4 Old Prospect Global Resources Inc. Statement of Shareholders' Equity (An Exploration Stage Company) Losses Accumulated Additional in the Total Common Stock Paid-in Exploration Shareholders' Shares Amount Capital Stage Equity Balance at August 5, 2010 (Inception) - $
